Citation Nr: 0301418	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for 
Meniere's Syndrome is the subject of a later Board 
decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO), which denied the benefits sought on 
appeal.   

Further development will be conducted on the issue of 
entitlement to service connection for Meniere's Syndrome, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The bilateral sensorineural hearing loss is of service 
origin.

2.  The tinnitus is of service origin.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred 
during active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

2.  Tinnitus was incurred during active duty.  38 U.S.C.A. 
§ 1110, (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In an October 2002 letter to the veteran, the 
veteran was notified of VCAA, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and 
to obtain a medical opinion if an examination or opinion 
is necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence 
necessary to support the claim by informing the RO of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

I.  Factual Background

Service medical records show that during the June 1942 
enlistment examination no ear abnormalities were found and 
results of hearing testing was recorded as 20/20.  The 
report of the veteran's December 1945 discharge 
examination shows that ear examination was normal, and 
indicated that a whispered voice test was performed, which 
showed normal results of 15/15 bilaterally.  That 
examination noted that the veteran had a battle wound of 
the right ankle.  The veteran's separation qualification 
record shows that his military occupational assignments 
included cook for 24 months and rifleman for 12 months.  

VA and private medical records November 1946 to July 1999 
do not contain findings referable to the claimed disorders 
on appeal here.  

Received in 2001 was a statement from the veteran's 
treating physician who noted that he had been treating the 
veteran for a Meniere's Syndrome for the past year.  The 
physician noted that the veteran had been developing 
tinnitus and vertigo over the past several years, and that 
an audiogram was performed that confirmed a high frequency 
hearing loss.  The physician noted that the veteran had 
confirmed that in the war he had served on the front lines 
where he was exposed to gunfire and ballistic fire; and 
that the veteran was in the 93rd Division and served in the 
front lines.  The physician opined that obviously, on the 
front lines, with all of the exposure to loud noises, the 
veteran did suffer injuries to his inner ear with 
accompanying loss of hearing and tinnitus.  

The physician noted that an audiogram should have been 
conducted at discharge since he had been on the front 
lines, and that review of such audiogram would have shown 
a high frequency sensorineural hearing loss.  The 
physician noted that the veteran had undergone audiometric 
testing confirming a high frequency sensorineural hearing 
loss; and underwent a brain stem evoked response 
audiometry study, which confirmed inner ear disease 
involving the right ear.  

The report of that study, dated in November 2000, shows a 
patient history of complaints of pain in the right ear 
with difficulty hearing, and complaints of dizziness and 
loss of balance for the previous six months to a year.  
The examiner noted that with the above history and 
examination, along with the hearing test results, the 
veteran did have confirmed Meniere's Syndrome, in which he 
had dizziness almost on a daily basis, daily tinnitus and 
a hearing loss involving the right ear.  The physician 
opined that the injury to the inner ear was service 
connected and was aggravated by wartime service.  The 
physician stated that the hearing loss was noted by the 
veteran and others within one year from date of 
termination of service, and that the hearing loss for 
1000, 2000, 3000 and 4000 Hz was greater than 40 dB. 

The report of a June 2001 VA audiological examination 
reflects that the examiner reviewed the claims file and 
noted initially that there was no evidence of complaints 
of hearing loss or tinnitus during active duty.  The 
examiner also indicated that the veteran had filed claims 
for service connection for other disability in the past 
but had not mentioned hearing loss or tinnitus.  The 
examiner opined that the veteran's hearing loss and 
tinnitus were less likely than not to have been increased 
or aggravated by military service.  The examination 
reflects that the veteran complained of significant 
difficulty hearing in both ears but had more problems 
hearing from the right ear.  The veteran reported that 
hearing loss had been longstanding and began during active 
duty.  He also reported having a history of noise exposure 
during service.  

The audiometric testing conducted at this examination 
revealed pure tone thresholds of 65, 85, 85, 90, and 90 
decibels in his right ear, and 50, 55, 60, 60, and 80 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  The diagnosis was moderate to 
severe sensorineural hearing loss in both ears.

At a March 2002 Board hearing, the veteran and M. M. 
testified regarding this claim.  In essence the testimony 
was that during service the veteran was exposed to loud 
noises of mortar rounds and artillery shelling, including 
while on the front lines where he heard the loudest 
noises.  He testified that he never noticed the loss of 
hearing or ringing of the ears during service.  The 
veteran was first treated by a physician after service 
about one year before the present hearing. 

The report of a November 2002 VA examination shows that 
the veteran reported that he had been aware of hearing 
loss for over 20 years and that the onset of his tinnitus 
was ill defined.  He believed that these resulted from 
exposure to loud noise in service while near or in a 
combat zone, where he was exposed to noise from artillery, 
explosives, small arms fire and mechanized armor.  He 
reported that he had no exposure to loud noise since 
service.  The report contains findings from a June 2001 
audiological evaluation that there was a mild to moderate 
sensorineural hearing loss in the left ear with word 
recognition score of 88 percent, and a mild to severe 
sensorineural hearing loss on the right with word 
recognition of 76 percent.  After examination the 
impression included (1) hearing loss, bilateral and 
(2) tinnitus.  The examination report concluded with an 
opinion that the history indicated that it was more likely 
than not that the noise exposure during service 
contributed to the current tinnitus and the extent of the 
veteran's hearing loss.  In this regard the examiner noted 
in part that the recruitment as described by the veteran 
was believed to be an indication that he suffered damage 
to his ears. 

In an October 2002 statement, the private physician opined 
that the veteran developed a hearing loss as a direct 
result of his noise exposure to loud gunnery.  The 
physician opined in part that loud noise the veteran 
experienced in service did cause destruction of "cochlear 
inner hair cells" which resulted in the veteran's having a 
high frequency hearing loss, and that all of the veteran's 
problems were a direct result of the veteran's service in 
which he was exposed for long periods of time to extremely 
loud noise.  The physician noted that the veteran's 
discharge hearing test consisted of a "whisper voice" 
test, and that this type of testing was not a true 
audiogram. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

For the purposes of applying the laws administered by the 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

A hearing loss disability under the standards of 38 C.F.R. 
§ 3.385 or under the hearing loss criteria cited in 
Hensley above was not shown during the veteran's period of 
active duty, although such is not required for service 
connection.  Service connection is still possible if the 
veteran currently has a hearing loss disability under the 
standards of 38 C.F.R. § 3.385 and the condition can be 
linked to service. Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

To summarize, the service records tend to show that the 
veteran was exposed to noise associated with his role as a 
rifleman during his years of active service.  He has 
provided statements and hearing testimony that in that 
role he was exposed to loud noise in service and he has 
indicated during examination that his hearing has been 
impaired for over twenty years.  A lay person is competent 
to testify as to observable symptoms and injuries.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds the 
veteran's testimony competent and credible in this regard.  
Thus, the Board is satisfied that the veteran was exposed 
to noise during service.  As reflected in the November 
2002 VA examination report and a private statement of 
October 2002, there is also competent medical evidence 
relating the veteran's bilateral hearing loss and tinnitus 
to noise exposure in service.   

Therefore, the veteran's hearing loss and tinnitus has 
been associated with in-service noise exposure.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing 
loss is granted.

Entitlement to service connection for tinnitus is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

